UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4132
GARY LEE BEATTY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-01-86)

                  Submitted: September 18, 2002

                      Decided: October 9, 2002

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Kimberly A.
Moore, Assistant United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. BEATTY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Following a jury trial, Gary Lee Beatty was convicted on one count
of possession of a firearm by a convicted felon, in violation of 18
U.S.C. § 922(g)(1) (2000). The court sentenced him to 105 months in
prison. Beatty appeals, contending that he is entitled to a new trial
based on a flawed supplemental jury instruction and that the evidence
was insufficient to support his conviction. Finding no merit to his
claims, we affirm.

   Beatty argues that the district court confused the jury by using an
erroneous example when it gave a supplemental jury instruction on
constructive possession. However, the court instructed the jury to dis-
regard the example and the jury is presumed to have followed the
judge’s curative instruction. Greer v. Miller, 483 U.S. 756, 768 n.8
(1987). Beatty also contends that the supplemental jury instruction
was disjointed and the judge’s remarks about the difficulty of defining
constructive possession further confused the jury. In the context of the
record as a whole, any error concerning the constructive possession
instruction was not prejudicial because, as discussed below, we find
that the record supported a finding that Beatty had actual possession
of a firearm. United States v. Ellis, 121 F.3d 908, 923 (4th Cir. 1997);
United States v. United Med. & Surgical Supply Corp., 989 F.2d
1390, 1406-07 (4th Cir. 1993).

   We disagree with Beatty’s contention that the evidence was insuffi-
cient to support his conviction. To support a § 922(g)(1) conviction,
the government must prove that: (1) the defendant previously was
convicted of a crime punishable by a term of imprisonment exceeding
one year; (2) the defendant knowingly possessed the firearm; and (3)
the possession affected interstate commerce. United States v. Langley,
62 F.3d 602, 606 (4th Cir. 1995) (en banc). The parties stipulated to
Beatty’s prior felony conviction and the commerce element. Further-
                       UNITED STATES v. BEATTY                         3
more, the evidence was sufficient to show that Beatty had actual pos-
session of a firearm.

   A witness saw a man with a gun in a car and a few minutes later
identified Beatty to police as that man. Although the witness was
unable to identify Beatty in court, and there were minor inconsisten-
cies between the witness’s and a police officer’s in-court description
of Beatty on the night of the incident, the witness testified that he was
certain that the man he identified the night of the incident (Beatty)
was the same man he had seen with a gun minutes earlier. Viewing
the evidence in the light most favorable to the government, we find
the evidence sufficient to support Beatty’s conviction.

   For these reasons, we affirm Beatty’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED